


EXHIBIT 10.1

--------------------------------------------------------------------------------



[svblogoa01.jpg]




April 23, 2014


Mattson Technology, Inc.
47131 Bayside Parkway
Fremont, CA 94538
Attn: Michael Dodson




Re:
Waiver and Amendment Agreement (this “Letter Agreement”) relating to that
certain Credit Agreement, dated as of April 12, 2013, among Mattson Technology,
Inc., a Delaware corporation (the “Borrower”), the Lenders named therein as
parties thereto, and Silicon Valley Bank, a California corporation, in its
capacity as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”) (as amended prior to the date hereof, the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined).





Dear Mr. Dodson:


An Event of Default has occurred under Section 8.1(c) of the Credit Agreement
solely as a result of the breach by the Borrower of the minimum Consolidated
Quick Ratio covenant set forth in Section 7.1(a) of the Credit Agreement with
respect to the covenant test date thereunder that occurred on January 31, 2014
(such Event of Default, the “Specified Event of Default”). The Borrower has
requested that the Administrative Agent and Silicon Valley Bank, a California
corporation, as the current sole Lender under the Credit Agreement, waive the
Specified Event of Default for all purposes under the Credit Agreement, and the
Administrative Agent and such sole Lender have agreed to provide such waiver
with effect from and after the Effective Date (defined below) and upon the terms
and conditions set forth herein.


The Borrower has also requested that the Administrative Agent and the sole
Lender agree to amend the Credit Agreement in the manner specified herein. The
Administrative Agent and the sole Lender have agreed to so amend the Credit
Agreement, subject to the terms and conditions set forth herein.


Accordingly, subject to the satisfaction of the conditions to effectiveness
described in Section 4 hereof, the parties hereto hereby agree as follows:


1.    Waiver. Notwithstanding anything to the contrary set forth in the Credit
Agreement or the other Loan Documents, and subject to the satisfaction of the
conditions to effectiveness specified in Section 4 hereof, the Administrative
Agent and the sole Lender hereby waive the Specified Event of Default for all
purposes under the Credit Agreement as of the Effective Date.
2.    Amendments to Credit Agreement. With effect from and after the Effective
Date, the Credit Agreement shall be amended as follows:

1



--------------------------------------------------------------------------------






(a)    Section 6.1(c) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(c)     as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and twelfth such months), the unaudited consolidated and
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated and
consolidating statement of income for such month and the portion of the fiscal
year through the end of such month, setting forth in each case in comparative
form the figures for the previous year, certified by a Responsible Officer of
the Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments); provided that, notwithstanding the foregoing or
anything to the contrary set forth in Section 6.2, no such monthly financial
statements in respect of any months other than the third, sixth, ninth and
twelfth months of any fiscal year of the Borrower shall be required to be
delivered by the Borrower at any time during which no Revolving Loans or Letters
of Credit are outstanding.


(b)    Section 6.2(b) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(b)    (i) concurrently with the delivery of any financial statements pursuant
to Section 6.1, (A) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (B) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of the Borrower, as the case may be, and (ii) by no later than the
date occurring 30 days after the end of each month, and to the extent not
previously disclosed in writing to the Administrative Agent, (x) a list of any
registered Intellectual Property issued to or acquired by any Loan Party during
such month, and (y) a description of any change in the jurisdiction of
organization of any Loan Party having occurred during such month;


(c)    Section 6.2(g) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(g)     as applicable, (i) concurrently with the delivery of any of the
financial statements referred to in Section 6.1, (ii) not later than three days
after the end of each week at all times during the existence of a Liquidity
Event, (iii) prior to any borrowing of Revolving Loans to the extent the
following reports were not delivered with respect to the prior month or week, as
applicable, pursuant to any of the foregoing clauses (i) and (ii) of this
subsection (g), and (iv) at any other time reasonably requested by the
Administrative Agent: (A) a Borrowing Base Certificate accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion, (B) accounts receivable agings, aged by
invoice date, (C) accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, (D) a Deferred Revenue schedule, and (E)

2



--------------------------------------------------------------------------------




reconciliations of accounts receivable agings (aged by invoice date),
transactions reports and general ledger;


(c)    Section 6.2(h) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(h)    by no later than 30 days after the end of each fiscal quarter of the
Borrower occurring at any time during which no Revolving Loans or Letters of
Credit are outstanding (or, as applicable, by no later than 30 days after the
end of each month occurring at any time during which there are any Revolving
Loans or Letters of Credit outstanding) and at any other time reasonably
requested by the Administrative Agent, (i) a Liquidity Report specifying
Liquidity as of, as applicable, the last day of such month, the last day of such
fiscal quarter or the date specified by the Administrative Agent when such
Liquidity Report is to be delivered pursuant to the request of the
Administrative Agent at any such other time, and (ii) a report, in form and
substance reasonably satisfactory to the Administrative Agent, indicating the
amounts of cash, Cash Equivalents and Investment Property, as applicable,
maintained in each Deposit Account and Securities Account of any Loan Party,
which Deposit Accounts or Securities Accounts, as applicable, are maintained at
any bank or other institution other than SVB as of, as applicable, the last day
of such month, the last day of such fiscal quarter or the date specified by the
Administrative Agent when such report is to be delivered pursuant to the request
of the Administrative Agent at any such other time;


(d)    Section 6.2(j) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(j)    by no later than five Business Days after the end of each fiscal quarter
of the Borrower occurring at any time during which no Revolving Loans or Letters
of Credit are outstanding (or, as applicable, by no later than five Business
Days after the end of each month occurring at any time during which there are
any Revolving Loans or Letters of Credit outstanding) and at any other time
reasonably requested by the Administrative Agent, a report, in form and
substance reasonably satisfactory to the Administrative Agent, describing in
reasonable detail the cash balances held as of, as applicable, the last day of
such month, the last day of such fiscal quarter or the date specified by the
Administrative Agent when such report is to be delivered pursuant to the request
of the Administrative Agent at any such other time, by each Subsidiary of the
Borrower that is not a Loan Party;


(e)    Section 7.1(a) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:


(a)Minimum Consolidated Quick Ratio. Permit the Consolidated Quick Ratio,
determined as at the last day of any fiscal quarter specified below, to be less
than the ratio set forth below opposite such fiscal quarter:
Fiscal Quarter Ending
Consolidated Quick Ratio
June 30, 2014
1.00:1.00
September 30, 2014
1.00:1.00
December 31, 2014
1.00:1.00
March 31, 2015 and Thereafter
1.25:1.00




3



--------------------------------------------------------------------------------




(f)    the form of Compliance Certificate set forth at Exhibit B to the Credit
Agreement shall be amended and restated in the form set forth as Exhibit B to
this Letter Agreement.


3.    Representations and Warranties. In order to induce the Administrative
Agent and the sole Lender to provide the waiver specified in Section 1 hereof
and to amend the Credit Agreement in the manner specified in Section 2 hereof,
the Borrower represents and warrants to the Administrative Agent and the sole
Lender that:


(a)    no Default or Event of Default (other than the Specified Event of
Default) exists immediately before or immediately after giving effect to the
waiver contemplated in Section 1 above;


(b)    the execution, delivery and performance by the Borrower of this Letter
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Borrower and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any Governmental Authority) in order to be effective and enforceable;


(c)    this Letter Agreement and the other Loan Documents constitute the legal,
valid and binding obligations of the Borrower and each other Loan Party party
hereto or thereto, and are enforceable against each such Person in accordance
with their respective terms, without defense, counterclaim or offset; and


(d)    each of the representations and warranties made by each Loan Party in or
pursuant to any Loan Document (i) that is qualified by materiality shall be true
and correct, and (ii) that is not qualified by materiality, shall be true and
correct in all material respects, in each case, on and as of the date hereof,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.


4.    Conditions to Effectiveness. This Letter Agreement shall become effective
as of the date (the “Effective Date”) upon which each of the following
conditions precedent is satisfied:


(a)    the Administrative Agent shall have received from the Borrower and the
Required Lenders duly executed original (or, if elected by the Administrative
Agent, executed facsimiles followed promptly by executed originals) counterparts
of this Letter Agreement;


(b)    the Administrative Agent shall have received from the Guarantor party
thereto a duly executed original of the Guarantor Acknowledgment and Consent
attached hereto as Exhibit A;


(c)    the Borrower shall have paid to the Administrative Agent, in immediately
available funds, a waiver and loan modification fee in the amount of $12,500;
and


(d)    the Borrower shall have paid, in accordance with Section 10.5 of the
Credit Agreement and Section 10 hereof, all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent (including the
reasonable and documented fees and disbursements of outside counsel to the
Administrative Agent) which have been invoiced to the Borrower prior to the
Effective Date.


5.    Reservation. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Administrative Agent or the Required Lenders
of this Letter Agreement shall (a) be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or any Lender to grant similar
waivers or other modifications of the terms of the Credit Agreement under the
same or similar circumstances in the future, or (b) be deemed to create an
implied waiver of any right or remedy of the Administrative Agent or the sole

4



--------------------------------------------------------------------------------




Lender with respect to any term or provision of any Loan Document (including any
term or provision relating to the occurrence of a Material Adverse Effect).


6.    Governing Law. THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Letter Agreement is
subject to the provisions of Section 10.14 of the Credit Agreement relating to
jurisdiction, venue, jury trial waiver and judicial reference, which provisions
are by this reference incorporated herein, mutatis mutandis, as if set forth
herein in full.


7.    Successors and Assigns. This Letter Agreement shall be binding upon and
inure to the benefit of the parties hereto and to the benefit of their
respective successors and assigns. No third party beneficiaries are intended in
connection with this Letter Agreement.


8.    Entire Agreement; Amendments. This Letter Agreement, together with the
Credit Agreement and the other Loan Documents, contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein
and therein. This Letter Agreement supersedes all prior drafts and
communications with respect hereto and may not be amended except in accordance
with the provisions of Section 10.1 of the Credit Agreement.


9.    Severability. If any term or provision of this Letter Agreement shall be
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions of this Letter
Agreement, respectively.


10.    Reimbursement of Costs and Expenses. The Borrower covenants, in
accordance with Section 10.5 of the Credit Agreement, to pay or reimburse the
Administrative Agent, upon demand, for all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with the
development, preparation, negotiation, execution and delivery of this Letter
Agreement.


11.    Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one agreement.


12.    Loan Document. This Letter Agreement shall constitute a Loan Document.




(Remainder of page intentionally left blank; signature page follows)Signature
Page to Waiver and

























5



--------------------------------------------------------------------------------




Please indicate your acknowledgement of and agreement with the terms and
provisions set forth in this Letter Agreement by countersigning and returning
two originally-executed counterpart signature pages hereto to the attention of
Lance Peterson at Morrison & Foerster LLP, 425 Market Street, 32nd Floor, San
Francisco, CA 94105.


Very truly yours,


SILICON VALLEY BANK, as
Administrative Agent and sole Lender


By:
/s/ Gregory Peterson
 
Name:
   Gregory Peterson
 
Title:
Vice President
 







ACKNOWLEDGED AND AGREED:


MATTSON TECHNOLOGY, INC., as
the Borrower


By:
/s/ J. Michael Dodson
 
Name:
   J. Michael Dodson
 
Title:
Chief Operating Officer and Chief Financial Officer
 





